     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 1 of 44



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
VINEYARD VINES, LLC           :        Civil No. 3:14CV01096(SALM)
                              :
v.                            :
                              :
MACBETH COLLECTION, L.L.C.,   :        December 5, 2018
et al.                        :
                              :
------------------------------x

       RULING RE: MOTION FOR ADDITIONAL RELIEF [Doc. #113]

     Plaintiff Vineyard Vines, LLC (“plaintiff”) has filed a

motion seeking additional relief. Plaintiff asserts that

defendants MacBeth Collection, L.L.C., MacBeth Collection By

Margaret Josephs, LLC, MacBeth Designs LLC, and Margaret Josephs

(collectively, “defendants”), violated the Permanent Injunction

and Final Judgment on Consent (Doc. #70) entered in this case.

See Doc. #113. For the reasons set forth herein, the Court

GRANTS, in part, and DENIES, in part, plaintiff’s Motion for

Additional Relief [Doc. #113].

I.   BACKGROUND

     On July 30, 2014, plaintiff commenced this action against

defendants alleging that defendants were creating and

distributing products that infringed plaintiff’s intellectual

property rights. See Docs. #1; #11. The parties eventually

reached an agreement to resolve the action, the full terms and

conditions of which were set forth in a settlement agreement

                                  ~ 1 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 2 of 44



dated June 15, 2015. See Doc. #95. Pursuant to the settlement

agreement, the parties executed and filed with the Court a

proposed permanent injunction and final judgment on consent. See

Doc. #67.

    On June 17, 2015, the Court entered a Permanent Injunction

and Final Judgment on Consent (“Final Judgment”). See Doc. #70.

The Final Judgment required defendants to pay plaintiff $300,000

(“Judgment Amount”), as damages stemming from defendants’

infringement of plaintiff’s intellectual property rights. See

Doc. #70 at 4. The Judgment Amount was to be paid in five

installments according to a schedule set forth in the Final

Judgment (“Payment Schedule”). See id. at 5. Specifically,

defendants were required to pay $75,000 by August 15, 2015,

$75,000 by November 15, 2015, $50,000 by February 15, 2016,

$50,000 by May 15, 2016, and $50,000 by August 15, 2016. See id.

    The Final Judgment imposed a permanent injunction (the

“Permanent Injunction”). See id. at 2-4. The Final Judgment also

provided that

    in the event Defendants violate this Injunction, breach
    the Settlement Agreement, or fail to timely pay an
    installment payment, [plaintiff] shall be entitled to:
    (a) liquidated damages in the amount of Five Hundred
    Thousand Dollars ($500,000); and (b) recovery of its
    actual expenses, including reasonable attorneys’ fees,
    associated with the enforcement of the Settlement
    Agreement and this Injunction[.]

Id. at 6.


                                 ~ 2 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 3 of 44



     Defendants paid the first installment of $75,000, as

required by the Final Judgment, on August 15, 2015. See Docs.

#113-3 at 2; #120-1 at 6. However, defendants failed to pay the

second installment due on November 15, 2015. See id. On November

15, 2015, defendants filed a motion to seal, indicating that

they expected to file a Motion to Modify Consent Judgment, and

asking the Court to seal any such motion. See Doc. #72. The

motion to seal asserted that the motion and exhibits were “being

filed contemporaneously” with the motion to seal, but they were

not in fact filed. Id. at 1. The Court conducted a telephonic

conference with the parties regarding the motion, and then

entered an order directing “the parties to meet and confer in

good faith to resolve their disputes before filing any motions

to enforce or modify the settlement agreement.” Doc. #74.

     The parties never filed a motion to modify the settlement

agreement, but they apparently agreed to modify the Payment

Schedule on their own. See Docs. #113-3 at 2; #120-1 at 6.

Plaintiff “informally agreed” to modify the payment schedule in

exchange for an additional payment of $20,000 from defendants

(the “Additional Debt”). Doc. #113-3 at 2. Defendants paid an

additional $115,000 pursuant to the voluntarily modified payment

terms.1 See id. On November 1, 2016, defendant MacBeth Designs


1 Defendants contend that they paid an additional $5,000 they
incurred under the modified payment terms on February 29, 2016.
                                 ~ 3 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 4 of 44



LLC filed a petition for Chapter 11 relief under the United

States Bankruptcy Code. See Doc. #120-1 at 7. Defendants missed

the next payment due under the modified schedule on November 15,

2016. See Docs. #113-3 at 2; #120-1 at 6-8. $110,000 of the

Judgment Amount and the $20,000 in “Additional Debt” remained

unpaid. See id.

    On December 30, 2016, plaintiff filed a motion seeking an

order enforcing the Final Judgment, based on defendants’ alleged

failure to abide by the payment schedule in the Final Judgment.

See Doc. #77. On February 3, 2017, defendants filed a response

to plaintiff’s motion, asserting that it was impossible for

defendants to comply with the payment schedule. See Doc. #85 at

2. Plaintiff filed a reply on February 14, 2017. See Doc. #87.

    The Court held an in-person status conference regarding

plaintiff’s motion for an order enforcing the Final Judgment on

February 16, 2017. See Doc. #91. During the conference, the

Court noted that an award of some attorneys’ fees would be

appropriate upon resolution of the dispute and “reminded



See Doc. #120-1 at 6. Plaintiff does not address this assertion.
See Docs. #113-3 at 2; #113 at 1-2. Therefore, the $5,000 does
not appear to be in dispute. The Court notes that, as will be
discussed further, any informal agreement to make additional
payments is beyond the scope of the jurisdiction retained by
this Court to enforce the Final Judgment. See Barcia v. Sitkin,
367 F.3d 87, 106 (2d Cir. 2004) (“[A] district court may not
impose obligations on a party that are not unambiguously
mandated by the decree itself[.]”) (quotation marks and citation
omitted)).
                                 ~ 4 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 5 of 44



defendant Margaret Josephs that she remains personally liable

for the outstanding judgment, notwithstanding any bankruptcy

proceedings for corporate defendants.” Id. at 2. The Court also

ordered Ms. Josephs to “make a diligent and concerted effort to

stop third party vendors from importing, exporting, shipping,

delivering, holding for sale, offering for sale, selling,

distributing, returning, transferring and/or otherwise moving or

disposing of in any manner any infringing products.” Id. The

Court held a follow-up telephonic status conference on March 22,

2017. See Doc. #106. The Court then issued an order instructing

plaintiff to file a formal motion if it “seeks additional relief

from the Court[.]” Doc. #105 at 2.

     On June 30, 2017, plaintiff filed the motion for additional

relief currently before the Court. See Doc. #113. In light of

plaintiff’s filing of the motion for additional relief, the

Court denied as moot plaintiff’s motion seeking an order

enforcing the Final Judgment (Doc. #77). See Doc. #114.2

Plaintiff asserts that it is entitled to additional relief based

on defendants’ alleged violation of both the Payment Schedule

and the Permanent Injunction in the Final Judgment. See Docs.


2 Plaintiff expressly incorporates its prior motion, as well as
the responsive pleadings, docketed at Doc. #85 and Doc. #87,
into its instant motion. See Doc. #113-2 at 4. All of the relief
sought in the prior motion is also sought in the instant motion,
so no separate consideration of the original motion is required
in this ruling.
                                 ~ 5 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 6 of 44



#113; #113-2. Plaintiff asks the Court to enter a judgment

against defendants MacBeth Collection, L.L.C., MacBeth

Collection By Margaret Josephs, LLC, and Margaret Josephs,

jointly and severally,3 awarding plaintiff the unpaid $110,000 of

the Judgment Amount, $20,000 in Additional Debt, $500,000 in

liquidated damages, $8,600,000 in statutory damages, and

$201,657.21 in expenses and attorneys’ fees it asserts were

incurred enforcing the Final Judgment. See Doc. #113 at 1.

Plaintiff also moves the Court for:

     an Order directing Defendants to immediately cease and
     desist from any and all further violations of the
     Permanent Injunction and Final Judgment on Consent (DKT.
     70), to immediately recall, remove and ready for
     destruction any and all of Defendants’ illegal and
     illicit Infringing Products from the marketplace, in
     transit or in inventory, as well as any and all related
     marketing and advertising materials or references
     present in any media, electronic media or otherwise.

Id. at 2. Finally, plaintiff moves the Court for “an Order

imposing coercive sanctions on Defendants[,]” see Doc. #113 at

2, and asks the Court to hold defendants in civil contempt, see

Doc. #113-2 at 7.

     Defendants filed a response on August 9, 2017, arguing that

plaintiff’s claims pertaining to alleged violations of the

Permanent Injunction are barred by the doctrine of laches; that


3 Plaintiff does not seek relief against defendant MacBeth
Designs LLC because it is in bankruptcy proceedings in the
United States Bankruptcy Court for the District of New Jersey.
See Doc. #113-2 at 2 n.1.
                                 ~ 6 ~
      Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 7 of 44



defendants have complied with the Permanent Injunction; and that

the liquidated damages provision included in the Final Judgment

is punitive and, as a result, unenforceable. See Doc. #120.

Plaintiff filed a reply on September 6, 2017. See Doc. #123.

Defendants filed a supplemental response on September 28, 2017,

see Doc. #129, and plaintiff filed a sur-reply on October 19,

2017, see Doc. #132.

II.   DISCUSSION

      A.   Defendants’ Laches Defense

      The Court turns first to defendants’ affirmative defense of

laches. Defendants argue that “the entirety of the plaintiff’s

trademark and related claims are barred by the doctrine of

laches.” Doc. #120 at 13. Defendants assert that plaintiff knew

or should have known about any alleged violation of the

Permanent Injunction long before filing the motion at issue

here, but that plaintiff did not complain of an alleged

violation at any point in 2016. See id. at 14. Defendants claim

they were prejudiced by plaintiff’s delay, because they would

have taken steps to “have the third-party cease and desist.” Id.

at 15. Plaintiff contends that defendants are barred from

asserting laches because they intended to infringe plaintiff’s

intellectual property rights. See Doc. #123 at 6. Plaintiff

further argues that even if the defendants can assert laches,

the defense fails. See id. at 6-7. Plaintiff claims it did not

                                   ~ 7 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 8 of 44



delay in taking action, because it consistently put defendants

on notice that infringing products were in the marketplace, and

because the majority of the products at issue are new to the

marketplace. See id. Plaintiff further contends that defendants

did not suffer prejudice, because defendants “neither report

suffering economic prejudice or provide evidence of a change in

economic position during the purported period of delay.” Id. at

7.

     Actions to enforce consent judgments can be subject to a

defense of laches. See Brennan v. Nassau Cty., 352 F.3d 60, 63

(2d Cir. 2003). Laches

     is an equitable defense that bars a plaintiff’s
     equitable claim where he is guilty of unreasonable and
     inexcusable delay that has resulted in prejudice to the
     defendant. A party asserting the defense of laches must
     establish that: (1) the plaintiff knew of the
     defendant’s misconduct; (2) the plaintiff inexcusably
     delayed in taking action; and (3) the defendant was
     prejudiced by the delay.

Ikelionwu v. United States, 150 F.3d 233, 237 (2d Cir. 1998)

(quotation marks and citations omitted).

     Here, plaintiff believed that defendants were in violation

of the Permanent Injunction before seeking court intervention.

Plaintiff did not, however, inexcusably delay taking action.

Plaintiff, through its counsel, sent three emails to defendants

informing them of alleged violations. On November 20, 2015,

Attorney Todd Sharinn, counsel for plaintiff, emailed Attorney


                                  ~ 8 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 9 of 44



Tim Frawley, counsel for defendants, demanding that defendants

“cease[] and desist[] from their continued material breach of

the ... Order” and attaching screen shots of allegedly

infringing products being sold on third-party websites. Doc.

#113-10 at 1-7. On December 4, 2015, Attorney Sharinn again

emailed Attorney Frawley, stating that “several of the entities

that originally offered for sale and sold the subject

counterfeit goods are again selling the same” and that plaintiff

“discovered new entities who are also selling these illegal

goods.” Doc. #113-9 at 26. On November 10, 2016, Attorney

Sharinn emailed Attorney David Edelberg,4 attaching “examples of

infringing goods still offered by the MacBeth entities.” Id. at

32-35. These communications were sufficient to put defendants on

notice of plaintiff’s objections to the allegedly infringing

activity. See VOX Amplification Ltd. v. Meussdorffer, 50 F.

Supp. 3d 355, 364-65 (E.D.N.Y. 2014) (finding allegedly

infringing party’s receipt of cease and desist letters defeated

its defense of laches) (collecting cases). Plaintiff’s counsel

also raised concerns regarding potential violations of the

Permanent Injunction during a status conference with the Court

and counsel for defendants on November 19, 2015. See Doc. #76 at




4 Attorney Edelberg is defendant MacBeth Designs LLC’s bankruptcy
counsel. See Doc. #113-20 at 22.
                                 ~ 9 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 10 of 44



11. Plaintiff first filed a formal motion seeking to enforce the

Permanent Injunction on December 30, 2016. See Doc. #77.

    Thus, only seven weeks elapsed between the last email

contact regarding violations of the Permanent Injunction

asserted by plaintiff, and the filing of the formal motion to

enforce. Although there was a delay of approximately 11 months

between the December 4, 2015, email and the November 10, 2016,

email, defendants offer no argument as to why that particular

delay was unreasonable. “[L]aches is an equitable, hence

flexible, doctrine, and no length of time is considered per se

unreasonable.” Whitfield v. Anheuser-Busch, Inc., 820 F.2d 243,

245 (8th Cir. 1987). Here, plaintiff and defendants engaged in

substantial discussions regarding potential infringing conduct

in late 2015, and defendants undertook to address plaintiff’s

concerns. It was not unreasonable for plaintiff to allow some

months to pass, to permit the measures taken by plaintiff to

have an effect. Indeed, defendants submit an affidavit

indicating that as a result of their actions in 2015, at one

point, “there was no indication that any” infringing products

remained available in the marketplace. Doc. #120-1 at 5.

    Furthermore, defendants make only a conclusory assertion

that the delay in filing a formal motion has prejudiced them.

“To prevail on the affirmative defense of laches, a defendant

must prove that it has been prejudiced by the plaintiff’s

                                 ~ 10 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 11 of 44



unreasonable delay in bringing the action.” Mashantucket Pequot

Tribe v. Redican, 403 F. Supp. 2d 184, 198 (D. Conn. 2005).

Here, defendants have not shown that they actually changed their

position in any way as a result of any purported delay. To the

contrary, they contend that they were actively attempting to

prevent third parties from distributing infringing products

throughout the relevant time period. See Docs. #120-1 at 4 (“On

December 21, 2015 MacBeth again contacted Albert Shammah of SSS

Design to cease and desist with any marketing concerning the

whale.”); #120 at 16 (“MacBeth continually contacted any and all

vendors that were using the whale image when it became so

aware.”).

    Accordingly, defendants have failed to meet their burden of

establishing a defense of laches, and plaintiff’s claims are not

barred by that doctrine. The Court will thus proceed to consider

the merits of plaintiff’s motion.

    B.      Failure to Pay Judgment/Settlement Amount

    Plaintiff asks the Court to award it $110,000, which it

asserts is the outstanding portion of the Judgment Amount owed

by defendants. Defendants do not dispute that they have failed

to pay the full $300,000 Judgment Amount, and the parties agree

that $110,000 of the Judgment Amount remains unpaid. See Docs.

#129 at 6; #120 at 7; #113-3 at 2. Accordingly, plaintiff’s



                                 ~ 11 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 12 of 44



request for an award of $110,000, representing the unpaid

portion of the Judgment Amount is GRANTED.

    C.      “Additional Debt”

    Plaintiff asks the Court to award it $20,000 in “Additional

Debt” it asserts is owed by defendants. See Doc. #113 at 1. The

parties do not dispute that plaintiff agreed to modify the

Payment Schedule in exchange for an additional payment by

defendants, and that $20,000 of Additional Debt remains unpaid.

See Docs. #113-3 at 2; #120-1 at 6. However, neither party

offers any discussion of whether it is appropriate for the Court

to enforce this alleged informal agreement to modify the Final

Judgment.

    On November 19, 2015, the Court issued an Order indicating

that any motion to modify the terms of the Final Judgment should

be filed on the public docket, see Doc. #74, but the parties

never filed such a motion. Thus, any informal agreement between

the parties to modify the terms of the judgment is beyond the

scope of the jurisdiction retained by this Court to enforce the

Final Judgment.

    The Second Circuit has addressed the proper manner in which

a trial court may interpret and enforce a judgment entered on

consent:

    In interpreting a consent decree, we have recognized
    that courts must abide by the express terms of a consent
    decree and may not impose supplementary obligations on

                                 ~ 12 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 13 of 44



    the parties even to fulfill the purposes of the decree
    more effectively. A court may not replace the terms of
    a consent decree with its own, no matter how much of an
    improvement it would make in effectuating the decree’s
    goals. Consistent with this narrow construction, we have
    held that a district court may not impose obligations on
    a party that are not unambiguously mandated by the decree
    itself.

Barcia, 367 F.3d at 106 (internal citations and quotation marks

omitted). The Court cannot, here, add to the Final Judgment a

requirement that defendants pay an additional $20,000 not

contemplated by that Judgment.

    Furthermore, the Settlement Agreement entered into by the

parties includes an explicit merger clause, stating that the

Agreement “may not be altered, amended or modified, except in a

writing signed by all Parties.” Doc. #95 at 18. No such writing

has been produced. And, again, even if the parties voluntarily

agreed to alter the Settlement Agreement, they did not seek any

modification to the Judgment. Accordingly, plaintiff’s request

that the Court award it $20,000 in Additional Debt is DENIED.

    D.    Violation of the Permanent Injunction

    Plaintiff contends that defendants have violated the

Permanent Injunction. While plaintiff’s argument as to exactly

how defendants have violated the Permanent Injunction is less

than clear, the Court identifies two theories under which such

violation could be found, based on the record before the Court.




                                 ~ 13 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 14 of 44



    First, plaintiff points to numerous instances in which

products bearing marks that would violate the Permanent

Injunction have been found for sale in the marketplace, after

the entry of judgment in this matter. Plaintiff has offered no

evidence that defendants themselves have licensed or sold

infringing products after the entry of the Permanent Injunction.

The Court therefore construes this argument as relying on one or

more of the following provisions of the Permanent Injunction:

    a.      The provision barring defendants and “confederates and

any other persons or entities acting in concert or participation

with them” from offering for sale any infringing products. Doc.

#70 at 2.

    b.      The provision barring defendants from “enabling others

to sell or pass off” infringing items as genuine products. Id.

at 3.

    c.      The provision barring defendants from “assisting,

aiding, or abetting any other person or business entity” in

violating any term of the Permanent Injunction. Id. at 4.

    The Court will refer to conduct prohibited by these

provisions of the Permanent Injunction as “Enabling Violations”

for purposes of this ruling.

    Second, plaintiff affirmatively asserts that defendants

violated the Permanent Injunction by telling a licensee, Access

Bags, which was in possession of infringing product, that Access

                                 ~ 14 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 15 of 44



Bags could sell the infringing products, after the Permanent

Injunction entered, barring any such sale. Such an action by

defendants would violate any of the above provisions.

    The Court will evaluate plaintiff’s claim under each of

these alternate theories. As a threshold matter, however, the

Court must determine the standard of proof applicable to this

claim. Neither party articulates the standard of proof that must

be met by plaintiff in establishing that the Permanent

Injunction has been violated for purposes of awarding liquidated

damages.5

    A consent judgment, such as the one entered in this case,

has “a dual character, a ‘hybrid nature’ that reflects

attributes of both a contract and a judicial decree.” Kozlowski

v. Coughlin, 871 F.2d 241, 245 (2d Cir. 1989) (quoting Local

Number 93, Int’l Assoc. of Firefighters v. Cleveland, 478 U.S.

501, 519 (1986)). Although the Permanent Injunction at issue

here has been ordered by the Court, it was agreed upon by the

parties. As such, it “is a contract between the parties, and

should be interpreted accordingly.” Tourangeau v. Uniroyal,

Inc., 101 F.3d 300, 307 (2d Cir. 1996); see also United States

v. ITT Cont’l Baking Co., 420 U.S. 223, 238 (“[A] consent decree


5 The parties correctly identify the standard applicable to
plaintiff’s motion for a finding of contempt. Such a finding
would require proof by clear and convincing evidence. See King
v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995).
                                 ~ 15 ~
      Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 16 of 44



or order is to be construed for enforcement purposes basically

as a contract[.]”); Whitmire v. Corbel & Co., 977 F. Supp. 290,

293 (S.D.N.Y. 1997) (“Consent judgments are agreements between

parties to litigation and, therefore, should be construed as

contracts.”).

      Under Connecticut law, a party asserting a breach of

contract has the burden of proving that breach by a

preponderance of the evidence.6 See, e.g., Franco v. Yale Univ.,

238 F. Supp. 2d 449, 453 (D. Conn. 2002), aff’d, 80 F. App’x 707

(2d Cir. 2003); see also Madigan v. Hous. Auth. of Town of E.

Hartford, 113 A.3d 1018, 1029 n.2 (Conn. App. 2015) (affirming

jury instruction stating that “the burden of proof is on the

plaintiff to prove by a preponderance of the evidence that the

defendant breached his contract of employment”); Chieffalo v.

Norden Sys., Inc., 714 A.2d 1261, 1264 (Conn. App. 1998). Cf.

E.E.O.C. v. New York Times Co., No. 92CV6548(RPP), 1998 WL

474201, at *14 (S.D.N.Y. Aug. 13, 1998) (finding violation of a

consent decree by the preponderance of the evidence standard),

aff’d in part, rev’d in part, 196 F.3d 72 (2d Cir. 1999).

      Preponderance is not a terribly demanding standard. “To

establish a fact by a preponderance of the evidence means to

prove that the fact is more likely true than not true.” Fischl




6   The parties do not contest that Connecticut law applies.
                                   ~ 16 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 17 of 44



v. Armitage, 128 F.3d 50, 55 (2d Cir. 1997). “The burden of

showing something by a preponderance of the evidence ... simply

requires the trier of fact to believe that the existence of a

fact is more probable than its nonexistence before [she] may

find in favor of the party who has the burden to persuade the

judge of the fact’s existence.” Concrete Pipe & Prods. of Cal.,

Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S.

602, 622 (1993) (internal citations and quotation marks

omitted).

    “Proof by a preponderance means that the petitioner must

adduce evidence that makes the existence of a contested fact

more likely than not. In other words, the petitioner’s proof

needs only tip the scale by the slightest evidentiary margins.”

Negron v. Mallon Chevrolet, Inc., No. 3:08CV182(TPS), 2011 WL

6034477, at *7 (D. Conn. Dec. 5, 2011) (citations and quotation

marks omitted). “[A] fact has been proven by a preponderance of

the evidence if it finds that the scales tip, however slightly,

in favor of the party with the burden of proof as to that fact.”

Ostrowski v. Atl. Mut. Ins. Cos., 968 F.2d 171, 187 (2d Cir.

1992) (citations and quotation marks omitted).

            1.   Infringing Products in the Marketplace

    Plaintiff has submitted exhibits, in connection with its

briefing, that it asserts establish that infringing products,

licensed or manufactured by defendants, continued to be

                                 ~ 17 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 18 of 44



available in the marketplace after entry of the Permanent

Injunction. Many of these exhibits are “screen shots” of

internet sites offering infringing products for sale. See, e.g.,

Docs. #113-9 (Ex. 3); #113-11 (Ex. 5); #113-12 (Ex. 6); #113-13

(Ex. 7); #113-14 (Ex. 8); #113-15 (Ex. 9); #113-16 (Ex. 10).

Plaintiff has provided exhibits indicating that counsel for

plaintiff was able to purchase two potentially infringing items.

The first is an item described as “Macbeth Women’s Meet Shorty

Short Willy Prep,” a pair of shorts featuring the whale logo at

the heart of this action, purchased from an internet retailer on

April 6, 2017, well after entry of the Permanent Injunction. See

Doc. #113-13 (Ex. 7). The second is an item advertised as a

“Macbeth Collection Blue Whale Tote Bag” featuring another

version of the disputed whale logo, purchased from an internet

retailer on May 17, 2017, again, well after entry of the

Permanent Injunction.7 See Doc. #113-14 (Ex. 8).

    These exhibits were submitted by plaintiff’s counsel, as

attachments to an affidavit of counsel. The affidavit states




7 This product bears a tag indicating it was manufactured by
Access Bags, see Doc. #113-14 at 11 (Ex. 8), and thus will be
relevant to the discussion of the alleged violation of the
Permanent Injunction involving that company as well. In this
context, however, it is discussed solely as an allegedly
infringing product found on the market after entry of the
Permanent Injunction.
                                 ~ 18 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 19 of 44



that the attachments are “[t]rue and accurate screenshots of

webpages[.]” Doc. #113-6 at 2.

    The exhibits do, indeed, support a finding that infringing

products either made or licensed by defendants remained

available in the marketplace after the entry of the Permanent

Injunction. The mere availability of such products in the

marketplace, however, does not establish that any defendant has

actually engaged in conduct that violates the Permanent

Injunction.

    As noted above, to establish that the defendants have

engaged in Enabling Violations of the Permanent Injunction,

plaintiff must show that the persons offering infringing items

for sale are “confederates” or “acting in concert or

participation with” defendants; that defendants are “enabling

others to sell” infringing items; or that defendants are

“assisting, aiding, or abetting any other person or business

entity” in violating the Permanent Injunction. Doc. #70 at 2-4.

Plaintiff has not provided any evidence that could support a

finding, by a preponderance, that any defendant engaged in any

Enabling Violations of the Permanent Injunction. The mere

availability of the infringing products on the internet is

insufficient to meet plaintiff’s burden.

    One exhibit provided suggests the possibility of collusion

between defendants and those offering infringing products.

                                 ~ 19 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 20 of 44



Counsel for plaintiff provides an email that he sent to counsel

for defendants on December 4, 2015, alleging that “contraband

products originating from MacBeth Defendants” remain available

on the internet, and asserting:

    As for your clients’ “knowledge” or lack thereof, since
    making you aware of these violations certain of the
    offenders have once again removed all references of such
    goods from their websites. Thus and contrary to your
    clients’ claims of ignorance, the fact that certain of
    the entities identified have now ceased sales on two (2)
    separate occasions following Vineyard Vines demands to
    the MacBeth Defendants is strong evidence of the MacBeth
    Defendants’ participation in and ability to stop further
    illegal and illicit use of Vineyard Vines IP by the
    entities identified.

Doc. #113-9 at 26 (Ex. 3) (sic). While this email refers to

“strong evidence,” it in fact does not provide any admissible

evidence. The affidavit to which this email is attached attests

that the attachment is a true and correct copy of the email sent

to counsel. See Doc. #113-6 at 1. However, the allegations set

forth in that email are just that: allegations. Plaintiff’s

counsel infers from his observations of internet sites that

defendants continue to be involved in the marketing of available

products. However, no actual evidence of any such involvement is

in fact presented.

    Furthermore, the Court notes that to the extent plaintiff

alleges that the defendants had the “ability to stop further”

sales of infringing products, Doc. #113-9 at 26 (Ex. 3), the

Permanent Injunction does not impose any affirmative duty on

                                 ~ 20 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 21 of 44



defendants to do so. The Permanent Injunction does not include

any provision requiring defendants to affirmatively attempt to

stop any third party from engaging in infringing activity.

Rather, the Permanent Injunction appropriately bars defendants

from engaging in either direct or Enabling Violations. Plaintiff

points to no provision of the Permanent Injunction that would

require defendants to seek out third parties and attempt to stop

them from selling items that might once have been licensed or

produced by defendants.8

    In sum, plaintiff has presented a great deal of material

documenting its belief that infringing products remained on the

marketplace well after entry of the Permanent Injunction. It has




8 Plaintiff appears to conflate the Permanent Injunction – which
is the subject of the Motion to Enforce – with an Order the
Court entered in 2017, after, and distinct from, the Permanent
Injunction itself. In that Order, the Court directed defendant
Josephs to “make a diligent and concerted effort to stop third
party vendors from importing, exporting, shipping, delivering,
holding for sale, offering for sale, selling, distributing,
returning, transferring and/or otherwise moving or disposing of
in any manner any infringing products.” Doc. #91 at 2. Defendant
Josephs filed responses, including an Affidavit, demonstrating
her compliance with that Order. See Docs. #101; #102; #103. To
the extent plaintiff asserts violations of that Court Order, the
remedy for any such violations would not be found in the
provisions of the Permanent Injunction, as the Permanent
Injunction itself does not include these directives to defendant
Josephs. Rather, the remedy for violation of the Court Order
would be a finding of contempt. As set forth elsewhere in this
ruling, the standard for a finding of contempt is clear and
convincing evidence. The Court does not find clear and
convincing evidence that defendant Josephs – the only defendant
to whom the Court Order was directed – has violated that Order.
                                 ~ 21 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 22 of 44



not, however, produced evidence sufficient to establish that any

defendant has actually violated any provision of the Permanent

Injunction in relation to the ongoing presence of those products

on the market. Accordingly, the Court finds that plaintiff has

not met its burden of establishing a violation of the Permanent

Injunction under this theory.

          2.    Access Bags

    Plaintiff also asserts that defendants have violated the

Permanent Injunction by specifically authorizing and/or

directing a third party, Access Bags, to sell infringing

products after entry of the Permanent Injunction. The Court

finds that, under this theory, plaintiff has met its burden of

proof, and has submitted evidence sufficient to establish that

defendants violated the Permanent Injunction.

    As noted above, plaintiff has provided records of a purchase

of a case of 36 “Macbeth Collection Blue Whale Tote Bags” from

an online retailer on May 17, 2017. See Doc. #113-14 (Ex. 8).

These bags, which feature the “infringing whale” logo at issue

in the underlying litigation, bear tags branding them as

“MACBETH COLLECTION BY MARGARET JOSEPHS.” See id. at 10. These

tags also bear the name “Access Bag N’ Pack” and the address and

website for Access Bags. See id. at 11. Counsel for plaintiff

has provided a sworn affidavit averring that these are “[t]rue

and accurate electronic printouts of email receipts and

                                 ~ 22 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 23 of 44



photographs evidencing the May 17, 2017 purchase of an

Infringing Product[.]” Doc. #113-6 at 2.

    As to this purchase, plaintiff has produced evidence

demonstrating that defendants “enable[ed] others to sell or pass

off” the infringing item(s). Doc. #70 at 3. Specifically,

plaintiff has produced an affidavit of Kurt Simonides, the

“founder and President of Access Bag N’ Pack, Inc., a New York

corporation founded in 1991 (‘Access Bags’).” Doc. #132-1 at 1.

Simonides avers that Access Bags entered into a License

Agreement with MacBeth Group, and provides a copy of that

Agreement. See Docs. #132-1 at 2; #132-3. Simonides attests that

among the items Access Bags was licensed to produce were the

“Whale Tote Bags” referred to in Doc. #113-14, described above.

Simonides asserts that after producing these bags, he received

an email from Josephs, with a copy to Ralph Nasar, stating that

the bags would not be purchased. “We will have to have an

unloading Plan without branding on it :( I am devastated for

both of us.” Doc. #132-5 at 2.9 Simonides knew Nasar to be “Vice




9 When these events allegedly occurred, a preliminary injunction
was in place. See Doc. #35. However, that preliminary injunction
by its own terms was to remain in effect only until “final
adjudication of this matter[.]” Id. at 4. Furthermore, a
permanent injunction replaces any preliminary injunction
previously entered. See F.T.C. v. Verity Int’l, Ltd., 443 F.3d
48, 56 (2d Cir. 2006). Thus, the Court considers these events as
context for the claim that the Permanent Injunction now in
effect was violated, not as independent violations.
                                 ~ 23 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 24 of 44



President of ‘The MacBeth Group, Inc.’” and it was Nasar who

introduced Simonides to Josephs for the first time, in 2012.

Doc. #132-1 at 1.

    On November 18, 2014, Simonides received another email, this

time from Nasar with Josephs copied, stating: “The whale bag

from the style attached we need taken off online sites right

away, we are having a legal issue for the whale and are waiting

on a resolution.” Doc. #132-6 at 1. Simonides asserts that Nasar

gave him “further oral instructions to ‘hold off’ on selling any

more whale product,” and that Access Bags therefore removed the

Whale Tote Bags from the items to be shipped out for sale. Doc.

#132-1 at 2.

    Simonides then attests as follows:

    Throughout early 2015, I then had several conversations
    with Ralph Nasar about the status of the Whale Trademark
    dispute as Access Bags continued to “sit on” its
    significant inventory of Whale Tote Bags. Specifically,
    Ralph Nasar repeatedly told me to continue to hold on to
    the Whale Tote Bags as the Whale Trademark dispute was
    being resolved, although it was a “state by state”
    process that would take time.

Id. at 3. On April 30, 2015, Simonides attests, he “noticed

online that defendants were again using a whale image similar to

the Whale Trademark, only with a water spout added to the whale

icon design.” Id. He sent a text message to Nasar at that time,

inquiring whether putting “the water spout above the whale to

get around [the] lawsuit[]” would “work”. Doc. #132-8. Nasar


                                 ~ 24 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 25 of 44



responded: “That should get us around lawsuit. As it’s a

different whale. We did pull all whales off website for the time

being though.” Id. In light of this communication, and a

continuing “pattern of reassurance[,]” Simonides continued to

“sit on the Whale Tote Bags” rather than selling them. Doc.

#132-1 at 3.

    On May 20, 2015, Nasar emailed Simonides stating that “the

issue with the whale bag which the case will end this week and

we will have an answer on.” Doc. #132-10 at 2. Again, Simonides

held the Whale Tote Bags off the market in reliance on this

representation. See Doc. #132-1 at 3. Simonides avers:

    In late 2015, Ralph Nasar informed me on a telephone
    call that the Whale Trademark dispute with Vineyard
    Vines was resolved, and as such Access Bags could now
    sell off the remaining Whale Tote Bags inventory. Based
    on these assurances, Access Bags put the Whale Tote Bags
    back into the marketplace in early 2016.

Doc. #132-1 at 3.

    Defendants have submitted an affidavit of Josephs

contradicting some of the statements made by Simonides. See Doc.

#120-1. Specifically, Josephs attests that “MacBeth also

contacted Access Bag N’ Pack who marketed totes with a whale

icon. They were instructed to destroy all such items.” Doc.

#120-1 at 4. In support of this assertion, Josephs points to an

email from Nasar to defendants’ counsel (with a copy to Josephs)




                                 ~ 25 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 26 of 44



dated April 21, 2015. See Doc. #120-3 at 25 (Ex. G).10 That email

states that MacBeth has “to end the contract with[]” Access

Bags, as MacBeth has “signed another Licensee to take over this

category and we have had issues on both ends since the

beginning.” Id. The email continues:

     We just had a call with them and instead of arguing and
     fighting we all decided its better to just walk away as
     friends.
     This company also has some backpacks with whale icon on
     it that we told them they have to destroy because of
     vineyard vines issue. They have agreed.
     We need a basic letter drawn up for both parties to sign.
     In that agreement it should say that they can not and
     will not sell in anyway the bag with whale icon.
     They can no longer produce any other Macbeth product and
     they have a 1 year sell off period on current inventory.
     Both parties will walk away from this deal and nobody
     will owe money to either party.

Id. (sic)11

     The “basic letter” agreement contemplated by this email has

not been produced by defendants. No other evidence supporting

the claims made in this email is provided by defendants. Defense

counsel’s affidavit does not address the substance of this

email, rather, it simply avers that the copy attached is true

and correct. See Doc. #120-2 at 2.


10The Josephs Affidavit refers to Exhibit F, but this appears to
be a typographical error, as the only exhibit that purports to
support her claims as to Access Bags is Exhibit G.

11Simonides asserts in his affidavit that the representations in
this email are untrue, and that he never “had a conversation
about destroying ‘whale icon’ products.” Doc. #132-1 at 3.


                                  ~ 26 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 27 of 44



    It is noteworthy that the email described above is provided

together with a series of other exhibits relating to other third

party licensees or vendors of defendants’ products. The other

exhibits generally consist of emails sent by defendants directly

to the third parties, directing them not to sell infringing

products. See generally, Doc. #120-3. As to Access Bags,

however, no direct evidence of contact is offered. Indeed,

defendants have not even offered an affidavit of Nasar to attest

to the truthfulness and accuracy of the email to counsel.

Josephs’ own affidavit referencing the email makes no reference

to any phone call with representatives of Access Bags, or to any

letter agreement terminating MacBeth’s relationship with Access

Bags. The Affidavit further makes no claim that Josephs had

personal knowledge of, or direct involvement in, any instruction

to Access Bags to destroy any Infringing Products. Rather,

Josephs’ affidavit states simply that “MacBeth” contacted Access

Bags, without specifying who acted on behalf of MacBeth, and how

any such contact occurred. See Doc. #120-1 at 4.

    Defendants have thus failed to proffer any competent

evidence that contradicts Simonides’ claims regarding his

communications with Nasar and Josephs. Furthermore, the evidence

that has been proffered supports an inference that no phone call

occurred on or about April 21, 2015, in which Access Bags was

instructed to destroy all Whale Tote Bags. In particular, if

                                 ~ 27 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 28 of 44



such a call in fact occurred on April 21, 2015, the text

messages between Nasar and Simonides on April 30, 2015, in which

Simonides expressly refers to the totes and Nasar indicates that

whale products have been removed from the website “for the time

being,” Doc. #132-8 at 2, would make no sense. Likewise, there

is no reason that Nasar would have emailed Simonides on May 20,

2015, assuring him that issues relating to the “whale bag” would

be resolved shortly, if Nasar had already instructed Simonides

to destroy the bags. See Doc. #132-10.12 Furthermore, defendants

have provided an email from counsel for defendants to counsel

for Access Bags, dated February 16, 2017, directing Access Bags

“to refrain from further sale or distribution of the whale

bags.” Doc. #120-3 at 31. This email, which was forwarded to

Josephs immediately after sending, does not make any reference

to any prior direction by defendants to Access Bags to stop

selling or distributing any products. See id.

     Nasar was acting on behalf of defendants in his dealings

with Simonides and Access Bags. Defendants do not dispute this.

Indeed, Josephs’ representation in her affidavit that “MacBeth”

contacted Access Bags, based on and incorporating Nasar’s email




12The Court notes that defendants have not contested the
authenticity of either the text message or the email proffered
by plaintiff.
                                  ~ 28 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 29 of 44



claiming that he contacted Access Bags, confirms that Nasar was

acting on behalf of defendants.

    The evidence proffered establishes, by a preponderance,

that defendants and their agents “enabl[ed] others” –-

specifically, Access Bags -- “to sell or pass off” infringing

items, Doc. #70 at 3, by informing Access Bags that the bags

could be sold, after entry of the Permanent Injunction, as

genuine products. The evidence further establishes, by a

preponderance, that defendants “assist[ed], aid[ed] or abet[ed]”

Access Bags in violating the Permanent Injunction, Doc. #70 at

4, by informing Access Bags that infringing products could be

sold, after entry of the Permanent Injunction.

    Accordingly, the Court finds by a preponderance of the

evidence that defendants violated the Permanent Injunction.

    E.    Enforceability of Liquidated Damages Clause

    Plaintiff seeks an award of $500,000 pursuant to the

liquidated damages clause of the Final Judgment. See Doc. #113

at 1. The Final Judgment states: “[I]n the event Defendants

violate this Injunction, breach the Settlement Agreement, or

fail to timely pay an installment payment, Vineyard Vines shall

be entitled to ... liquidated damages in the amount of Five

Hundred Thousand Dollars ($500,000.00)[.]” Doc. #70 at 6.

Plaintiff argues the Court should require payment of liquidated

damages because “Defendants failed on multiple occasions to

                                 ~ 29 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 30 of 44



fulfill most of the duties and obligations to which they agreed

in the Settlement Agreement[,]” the clause was “bargained for

and determined to be a reasonably just amount that Defendants

agreed to be bound by[,]” and the amount is “neither

disproportionate nor overly penal[.]” Doc. #113-2 at 17-19.

Specifically, plaintiff asserts that the liquidated damages

clause should be triggered by (a) defendants’ failure to pay the

full Judgment Amount and/or (b) defendants’ violation of the

Permanent Injunction. See generally id.13

           1.    Failure to Pay the Full Judgment Amount as a
                 Basis for Award of Liquidated Damages

     Defendants assert that their failure to pay the full

Judgment Amount should not entitle plaintiff to liquidated

damages. Defendants argue that enforcing the clause based solely

on the failure to make complete and timely payment would

constitute an unenforceable penalty upon defendants. See Doc.

#120 at 21-22.

     Plaintiff has met its burden of establishing that

defendants “fail[ed] to timely pay an installment payment,”

which is sufficient to trigger the liquidated damages clause,


13Plaintiff’s prior motion to enforce (Doc. #70) limited its
assertions regarding the liquidated damages clause to a claim
that the failure to pay the Judgment Amount should trigger the
liquidated damages clause. The instant motion alleges that, in
addition, violations of the Permanent Injunction have occurred
that are sufficient to trigger the liquidated damages clause.
See Doc. #113-2 at 17-19.
                                  ~ 30 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 31 of 44



under the plain language of the Settlement Agreement. Doc. #70

at 6. “Under Connecticut law, a judgment entered in accordance

with a stipulation of the parties is to be regarded and

construed as a contract.” Lee v. BSB Greenwich Mortg. Ltd.

P’ship, 267 F.3d 172, 178 (2d Cir. 2001) (quotation marks and

citations omitted).14 A party asserting a breach of contract

bears the burden of proving that breach by a preponderance of

the evidence. See, e.g., Elec. Contractors, Inc. v. Pike Co.,

No. 3:11CV01449(JAM), 2015 WL 3453348, at *13 (D. Conn. May 29,

2015); Madigan, 113 A.3d at 1030. Plaintiff has met this burden

as to defendants’ failure to make timely payments of the

Judgment Amount.

     However, enforcement of a liquidated damages clause is not

automatic. In Connecticut, there is a “clearly established

public policy against the enforcement of penalty clauses in

contracts.” HH E. Parcel, LLC v. Handy & Harman, Inc., 947 A.2d

916, 926 (Conn. 2008). A liquidated damages clause is

enforceable

     if three conditions are satisfied: (1) The damage which
     was to be expected as a result of a breach of the
     contract was uncertain in amount or difficult to prove;
     (2) there was an intent on the part of the parties to
     liquidate damages in advance; and (3) the amount
     stipulated was reasonable in the sense that it was not
     greatly disproportionate to the amount of the damage
     which, as the parties looked forward, seemed to be the

14As previously noted, the parties do not dispute that
Connecticut law applies.
                                  ~ 31 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 32 of 44



    presumable loss which would be sustained by the
    contractee in the event of a breach of the contract.

Id. at 927 (citations and quotation marks omitted). “A breaching

party seeking to nullify a contract clause that fixes an amount

as damages for the breach bears the burden of proving that the

agreed upon amount so far exceeds any actual damages as to be in

the nature of a penalty.” Am. Car Rental, Inc. v. Comm’r of

Consumer Prot., 869 A.2d 1198, 1210 (Conn. 2005).

    As to defendants’ failure to pay the full Judgment Amount,

enforcement of the liquidated damages clause would not be

appropriate. The amount unpaid is $110,000 – barely one-fifth of

the liquidated damages sought. The damage that could result from

failure to pay was known in advance; it is, simply, the failure

to receive a set amount of funds. Enforcement of the liquidated

damages clause in this context would be purely punitive.

Accordingly, the Court declines to award liquidated damages

based on defendants’ failure to pay the full Judgment Amount.

Cf. Bill v. Cusano, No. CV-XX-XXXXXXX-S, 2009 WL 1959473, at *3

(Conn. Super. Ct. June 8, 2009) (“The damages that the plaintiff

suffered as a result of the defendants’ breach of the contract,

if any, were so substantially less than the $50,000 provided for

in the liquidated damages clause that to enforce the clause

would be tantamount to imposing an unfair and unreasonable

penalty.”); Zalonski v. McMahon, 220 A.2d 35, 37 (Conn. Cir. Ct.


                                 ~ 32 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 33 of 44



1966) (finding liquidated damages clause unenforceable where the

“damage as the result of a breach could quite easily be

ascertained, and it would not be difficult to prove damage”).

            2.   Violation of the Permanent Injunction as a Basis
                 for Award of Liquidated Damages

    The liquidated damages analysis is different as to the

allegation that defendants violated the Permanent Injunction. As

to the Permanent Injunction, the requirements for enforcement of

a liquidated damages clause are met. The damage to be expected

from a breach of the Permanent Injunction would be “uncertain in

amount or difficult to prove;” the parties manifested an intent

“to liquidate damages in advance;” and the $500,000 amount

agreed upon is not “greatly disproportionate to the amount of

the damage which” might be expected from such a breach. HH E.

Parcel, LLC, 947 A.2d at 927 (citations and quotation marks

omitted).

    Plaintiff asserts that these requirements are met as to any

violation of the Permanent Injunction, and defendants do not

seriously dispute the assertion. Notably, defendants offer no

evidence suggesting that the liquidated damages amount exceeds

plaintiff’s actual damages, let alone that the liquidated

damages amount is “greatly disproportionate” to any such

damages. Accordingly, if plaintiff has established that

defendants have, in fact, violated the Permanent Injunction,


                                 ~ 33 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 34 of 44



then enforcement of the liquidated damages provision would be

appropriate on that basis. The Court has determined that

plaintiff has established, by a preponderance of the evidence,

that defendants have violated the Permanent Injunction.

Accordingly, an award of liquidated damages is appropriate, and

plaintiff’s request for an award of liquidated damages is

GRANTED. The Court orders defendants to pay plaintiff the amount

of $500,000, pursuant to the stipulated Final Judgment.

    F.    Statutory Damages

    Plaintiff next asks the Court to award it $8,600,000 in

asserted statutory damages for infringement of registered

trademarks pursuant to 15 U.S.C. §1117(c) and registered

copyrights pursuant to 17 U.S.C. §504(c). See Doc. #113-2 at 10.

Plaintiff argues that an award of statutory damages is warranted

because defendants continue to willfully infringe on plaintiff’s

registered trademarks and copyrights. See id. at 15. Defendants

respond in a cursory fashion that plaintiff is “not entitled to

... statutory damages[.]” Doc. #120 at 22.

    The Court concludes that statutory damages are not

available to plaintiff in these circumstances. In this case,

plaintiff elected to resolve its claims against defendants by

way of a settlement and Stipulated Final Judgment. The relief

for any violation of that Judgment, and the Permanent Injunction

it encompasses, is not rescission of the agreement or

                                 ~ 34 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 35 of 44



invalidation of the Judgment. It is, instead, the remedies set

forth in the Settlement Agreement and Final Judgment.15

     “It is well settled that a seller may not retain a

stipulated sum as liquidated damages and also recover actual

damages.” Hanson Dev. Co. v. E. Great Plains Shopping Ctr.,

Inc., 485 A.2d 1296, 1299 (Conn. 1985); see also Dean v.

Connecticut Tobacco Corp., 92 A. 408, 411 (Conn. 1914) (“The

parties having stipulated in advance as to the amount of damages

recoverable, further recovery, or recovery upon some other

basis, could not, of course, be had.”).

     The Court has found that an award of liquidated damages is

appropriate here. Accordingly, actual damages are not available.

“Both actual damages and liquidated damages cannot be awarded.”

Sanitary Servs. Corp. v. Greenfield Vill. Ass’n, Inc., 651 A.2d

269, 271 (Conn. App. Ct. 1994); see also Camp v. Cohn, 201 A.2d

187, 189 (Conn. 1964) (Where parties agree upon a liquidated

damages provision, “the stipulated sum could be recovered, but

no other sum could be recovered as actual damages.”).

     Furthermore, plaintiff has not proven that it has suffered

actual damages sufficient to trigger an award of statutory

damages. Rather, plaintiff has proven, by a preponderance of the


15The Court offers no opinion on whether plaintiff might have
the right to file a further civil action against defendants for
any alleged additional conduct occurring after the Judgment was
entered, for which remedy is not sought in this action.
                                  ~ 35 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 36 of 44



evidence, that defendants have violated the Permanent

Injunction, and that its damages as a result of that violation

are unknown, and the Court has therefore awarded liquidated

damages. Accordingly, plaintiff’s request that the Court award

$8,600,000 in statutory damages is DENIED.

     G.    Contempt

     Plaintiff asserts: “Because Defendants have failed to

comply with any of the Court’s Orders, most notably the Final

Judgment, and have blatantly disregarded the law, Vineyard Vines

is entitled to a finding of civil contempt against Defendants in

this action.” Doc. #113-2 at 9. Plaintiff does not articulate a

particular rule or statute16 under which it seeks a finding of

contempt, but instead appears to rely upon the Court’s “inherent

authority to enforce compliance” with its orders. Id. at 7.

Plaintiff moves the Court for “an Order imposing coercive

sanctions on Defendants[.]” Doc. #113 at 2. However, plaintiff




16Plaintiff does not, for instance, rely upon Rule
37(b)(2)(A)(vii) (allowing a court to “treat[] as contempt of
court the failure to obey any [discovery] order”) or Rule 16(f)
(authorizing the application of 37(b)(2)(A)(vii) where a party
fails to obey a pretrial order). Plaintiff also does not appear
to rely on Rule 70(e), which provides that a party may be held
in contempt if it fails to comply with a judgment requiring that
party “to perform any ... specific act[.]” Fed. R. Civ. P.
70(e).
                                  ~ 36 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 37 of 44



does not elaborate on this request, and does not explain what

imposition of a “coercive sanction” would achieve in this case.17

     “[C]ourts have inherent power to enforce compliance with

their lawful orders through civil contempt.” Shillitani v.

United States, 384 U.S. 364, 370 (1966). In enforcing the terms

of a Judgment, a court may use any enforcement tool at its

disposal, including civil contempt, and is not limited to “the

remedial contractual terms agreed upon by the parties because a

consent judgment contemplates judicial interests apart from

those of the litigants.” United States v. N.Y.C. Dist. Council

of N.Y.C., 229 F. App’x 14, 17–18 (2d Cir. 2007) (quotation

marks and citations omitted).

     The standard for contempt is strict, and “the power of a

district court to impose contempt liability is carefully

limited[.]” CBS Broad. Inc. v. FilmOn.com, Inc., 814 F.3d 91, 98

(2d Cir. 2016) (citation and quotation marks omitted). “A

contempt order is warranted only where the moving party

establishes by clear and convincing evidence that the alleged

contemnor violated the district court’s edict[]” by showing

“that (1) the order the contemnor failed to comply with is clear

and unambiguous, (2) the proof of noncompliance is clear and




17Indeed, it is not clear what additional relief plaintiff would
seek in connection with any finding of contempt, nor what
additional relief would be of benefit to plaintiff.
                                  ~ 37 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 38 of 44



convincing, and (3) the contemnor has not diligently attempted

to comply in a reasonable manner.” King, 65 F.3d at 1058. “[T]he

moving party ... bears the burden of establishing [these] three

factors[.]” Latino Officers Ass’n City of New York, Inc. v. City

of New York, 558 F.3d 159, 164 (2d Cir. 2009). “[A] contempt

order is a potent weapon that is inappropriate if there is a

fair ground of doubt as to the wrongfulness of the defendant’s

conduct[.]” Id. (quotation marks and citations omitted).

    The Court has found, as set forth above, that plaintiff has

established by a preponderance of the evidence that defendants

have violated the Permanent Injunction. The Court does not find,

however, that the evidence proffered rises to the level of clear

and convincing. The Court’s finding regarding the violation of

the Permanent Injunction is limited to defendants’ contacts with

a single third party licensee. The evidence proffered is

limited, and contested (although weakly) in part. Plaintiff has

met its burden by a preponderance, but not by clear and

convincing evidence.

    To the extent plaintiff seeks a finding of contempt based

on defendants’ failure to pay the full amount of the money

judgment, the Court declines to hold defendants in contempt on

this basis. Indeed, it is inappropriate to use the Court’s

contempt power to enforce a money judgment. See Ecopetrol S.A.

v. Offshore Expl. & Prod. LLC, 172 F. Supp. 3d 691, 698

                                 ~ 38 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 39 of 44



(S.D.N.Y. 2016) (“[C]ontempt power should not be used to enforce

a money judgment[.]”); Nykcool A.B. v. Pac. Fruit Inc., No.

10CV3867(LAK)(AJP), 2012 WL 1255019, at *8 (S.D.N.Y. Apr. 16,

2012) (“While a court may hold a disobedient party in contempt

to enforce a judgment for a specific act pursuant to Rule 70,

Rule 70’s equitable remedies are not appropriate to enforce a

money judgment.”); Shuffler v. Heritage Bank, 720 F.2d 1141,

1147 (9th Cir. 1983) (“The proper means for [a party] to secure

compliance with a money judgment is to seek a writ of execution,

not to obtain a fine of contempt for the period of non-

payment.”).

    Furthermore, the Court declines, as a matter of discretion,

to hold defendants in contempt. “The judicial contempt power is

a potent weapon.” Int’l Longshoremen’s Ass’n, Local 1291 v.

Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76 (1967). As the

Second Circuit has cautioned, “the court must not lightly invoke

its contempt power.” In re Attorney Gen. of U.S., 596 F.2d 58,

65 (2d Cir. 1979). This is true because the “exercise of the

contempt power is awesome in its implications.” United States v.

Wendy, 575 F.2d 1025, 1030 (2d Cir. 1978). Here, the Court finds

that the circumstances do not support a finding of contempt.

    Accordingly, plaintiff’s motion for a finding of contempt

is DENIED.



                                 ~ 39 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 40 of 44



    H.    Costs and Attorneys’ Fees

    Finally, plaintiff asks the Court to award it “$201,657.21

in Vineyard Vines’ actual expenses, including reasonable

attorneys’ fees, associated with the enforcement of the Consent

Judgment.” Doc. #113 at 1. Plaintiff argues that defendants’

“willful failures to abide by Court order and the parties’

agreement ha[ve] forced Vineyard Vines to reengage in expensive,

taxing and unnecessary litigation for which it must be

compensated under the so-ordered provisions of the Final

Judgment.” Doc. #113-2 at 20. Defendants do not expressly

contest that plaintiff is entitled to attorneys’ fees, but they

characterize the amount of fees requested as “astronomical[.]”

Doc. #120 at 3.

    The Final Judgment provides that “in the event Defendants

violate this Injunction, breach the Settlement Agreement, or

fail to timely pay an installment payment, Vineyard Vines shall

be entitled to ... recovery of its actual expenses, including

reasonable attorneys’ fees, associated with the enforcement of

the Settlement Agreement and this Injunction[.]” Doc. #70 at 6.

    Defendants do not dispute that they have they have failed

to pay the full Judgment Amount in accordance with the Payment

Schedule set forth in the Final Judgment. See Docs. #129 at 6;

#120 at 7. The Court has found that defendants violated the

Permanent Injunction. Therefore, plaintiff is entitled to

                                 ~ 40 ~
    Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 41 of 44



recover its actual expenses, including reasonable attorneys’

fees.

        “A district court has considerable discretion in

determining a reasonable attorneys’ fee amount, and its

assignment of a lodestar figure will result in a presumptively

reasonable fee.” Midamines SPRL Ltd. v. KBC Bank N.V., No.

161048, 2017 WL 6029541, at *1 (2d Cir. Dec. 6, 2017) (quotation

marks and citation omitted).

    To evaluate a request for attorneys’ fees, courts must
    conduct a lodestar analysis, which calculates reasonable
    attorneys’ fees by multiplying the reasonable hours
    expended on the action by a reasonable hourly rate. If
    at the time the work was performed, a reasonable attorney
    would have engaged in similar time expenditures, then
    the number of hours proffered is reasonable. As to the
    hourly rate, a district court has discretion but should
    begin generally with the prevailing market rates in the
    relevant community.

CSL Silicones, Inc. v. Midsun Grp. Inc., No. 3:14CV01897(CSH),

2017 WL 1399630, at *2 (D. Conn. Apr. 18, 2017). The party

seeking an award of fees must provide “contemporaneous time

records. These records should specify, for each attorney, the

date, the hours expended, and the nature of the work done.” New

York State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d

1136, 1148 (2d Cir. 1983).

    Here, plaintiff has not submitted sufficient information to

enable the Court to determine a reasonable attorneys’ fee

amount. The time records submitted by plaintiff are redacted,


                                 ~ 41 ~
     Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 42 of 44



and they do not indicate the nature of the work done. See Docs.

#113-4; #113-5.18 Many of the time records also fail to indicate

which attorney or other person expended the hours indicated. See

id. The “expenses” are listed only by amount, with no indication

of why they were incurred, or for what. See id. Furthermore, no

information has been provided regarding the reasonableness of

the hourly rates sought.

     Therefore, plaintiff’s request for an award of actual

expenses, including reasonable attorneys’ fees, associated with

the enforcement of the Final Judgment is GRANTED, contingent

upon the provision of additional information. The Court will

determine what amount of attorneys’ fees and costs should be

awarded after reviewing plaintiff’s unredacted billing

statements. Plaintiff shall file a supplemental memorandum in

support of the request for an award of fees and costs, on or

before January 11, 2019. Plaintiff shall file, together with

this memorandum, under seal, detailed, contemporaneous time

records that specify, for each attorney, the date, the hours

expended, and the nature of the work done.




18The Court notes that any award of fees and costs may be
limited to those aspects of plaintiff’s motion that were
granted, and thus knowing the nature of work performed is
particularly significant.
                                  ~ 42 ~
       Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 43 of 44



III. CONCLUSION

       Accordingly, for the reasons set forth above, the Court

GRANTS, in part, and DENIES, in part, plaintiff’s Motion for

Additional Relief [Doc. #113]:

  •    Plaintiff’s motion for an order of civil contempt is

       DENIED;

   •    Plaintiff’s motion for an award of $110,000, representing

        the unpaid portion of the Judgment Amount is GRANTED;

   •    Plaintiff’s motion for an award of $20,000 in Additional

        Debt is DENIED;

   •    Plaintiff’s motion for an award of $500,000 in liquidated

        damages is GRANTED;

   •    Plaintiff’s motion for $8,600,000 in statutory damages is

        DENIED; and

   •    Plaintiff’s motion for actual expenses, including

        reasonable attorneys’ fees, associated with the enforcement

        of the Final Judgment is provisionally GRANTED, in whole or

        in part, contingent upon the provision of additional

        information. Plaintiff shall file a supplemental memorandum

        on or before January 11, 2019.

       A separate judgment will enter against defendants MacBeth

Collection, L.L.C., MacBeth Collection By Margaret Josephs, LLC,




                                    ~ 43 ~
       Case 3:14-cv-01096-SALM Document 134 Filed 12/05/18 Page 44 of 44



and Margaret Josephs, jointly and severally, in the following

amounts:

   •    $110,000 of the unpaid Judgment Amount;

   •    $500,000 in liquidated damages; and

   •    An amount of actual expenses, including reasonable

        attorneys’ fees, to be determined in a subsequent order.

The Court further orders Defendants to immediately cease and

desist from any and all violations of the Permanent Injunction

and Final Judgment on Consent (Doc. #70).

       SO ORDERED at New Haven, Connecticut, this 5th day of

December, 2018.

                                          /s/
                                     HON. SARAH A. L. MERRIAM
                                     UNITED STATES MAGISTRATE JUDGE




                                    ~ 44 ~
